Case 5:20-cv-00034-LGW-BWC Document 9 Filed 07/14/20 Page 1 of 2



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 1:40 pm, Jul 14, 2020
Case 5:20-cv-00034-LGW-BWC Document 9 Filed 07/14/20 Page 2 of 2
